EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a call to Brendan Dix on July 5, 2022.
The application has been amended as follows:
Claim 1, lines 8-14, the recitation of “the housing back side having a pair of mounting apertures, the pair of mounting apertures facing away from the rod aperture wherein the mounting apertures are configured to receive hardware to mount the housing to a wall of an ice fishing house without interfering with a position of the fishing rod when the handle of the fishing rod is inserted into the rod aperture” has been replaced with “the housing back side having a pair of mounting apertures, wherein the mounting apertures are configured to receive hardware to mount the housing to a wall of an ice fishing house without interfering with a position of the fishing rod when the handle of the fishing rod is inserted into the rod aperture”. Specifically, the recitation of “the pair of mounting apertures facing away from the rod aperture” has been removed from claim 1.
Claim 11, lines 10-17, the recitation of “the housing back side having a pair of mounting apertures, the pair of mounting apertures facing away from the rod aperture wherein the mounting apertures are configured to receive hardware to mount the housing to a wall of an ice fishing house without interfering with a position of the fishing rod when the handle of the fishing rod is inserted into the rod aperture” has been replaced with “the housing back side having a pair of mounting apertures, wherein the mounting apertures are configured to receive hardware to mount the housing to a wall of an ice fishing house without interfering with a position of the fishing rod when the handle of the fishing rod is inserted into the rod aperture”. Specifically, the recitation of “the pair of mounting apertures facing away from the rod aperture” has been removed from claim 11. 

Reasons for Allowance
Claims 1-4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest a fishing rod holder alert apparatus, as detailed by the claims. Specifically, the prior art fails to disclose “a plurality of magnets coupled to the pivot arm, the plurality of magnets being coupled to the arm bottom side” and “a ferrous strip coupled to the swing arm, the ferrous strip being coupled to the upper side and being selectively engageable with the plurality of magnets to secure the swing arm in the engaged position”, in light of the scope of claim 1. Additionally, the prior art fails to disclose “a plurality of first LED lights coupled within the channel” and “a plurality of second LED lights coupled to the housing, the second LED lights being coupled to the housing bottom side”, in light of the scope of claim 11. 
In regard to the claims, the prior art of record, Michaels (U.S. Pat. 8756854) teaches discloses a fishing rod holder alert apparatus comprising: a housing having a housing front side, a housing back side, a housing top side, a housing bottom side, a housing left side, and a housing right side (Figs. 1-2 and Column 3 lines 9-26, where there is a housing 28 with at least a front side, a back side, a top side, a bottom side, a left side, and a right side); the housing front side and the housing left side having a pivot slot extending through a front left edge of the housing (Figs. 1-2, where the housing 28 at least has a pivot slot (opening through which bolt 31 passes) extending through a front left edge (opening for bolt 31 is at least located on a left side edge of the front side) of the housing 28), a pivot arm coupled to the housing, the pivot arm having a proximal end pivotably coupled within the pivot slot, a distal end, an arm top side, and an arm bottom side (Figs. 1-2, where there is a pivot arm 29 coupled to the housing 28 with at least a proximal end coupled within the pivot slot (opening through which bolt 31 passes), a distal end, an arm top side, and an arm bottom side), the pivot arm swingingly moving between a side position extending perpendicularly from the housing left side and an alternate front position extending perpendicularly from the housing front side (Column 3 lines 9-26 and Figs. 1-2, where the pivot arm 29 can swingingly move at least between a side position extending perpendicularly from the housing 28 left side and an alternate front position extending perpendicularly from the housing 28 front side); a swing arm coupled to the pivot arm, the swing arm being swingingly coupled to the arm bottom side to move between an engaged position adjacent the pivot arm and an alternate released position hanging below the pivot arm (Figs. 1-2 and 6, where there is a swing arm 74 at least coupled to the bottom side of the pivot arm 29 (via bolt 34 and extension 33) and movable between an engaged position (see Fig. 1) which is relatively adjacent to the pivot arm 29 and an alternate released position (see Fig. 2) hanging below the pivot arm 29), an outer end of the swing arm extending past the distal end of the pivot arm (Figs. 1-2 and 6, where an outer end of the swing arm 74 at least extends past the distal end of the pivot arm 29), an upper side of the swing arm having a line slot adjacent the outer end, the line slot being configured to secure a fishing line of the fishing rod (Figs. 1-2 and 6, where an upper side of the swing arm 74 has a line slot 78 adjacent the outer end and where the line slot 78 is configured to secure a fishing line 18); a switch sensor coupled to the pivot arm, the switch sensor being in operational communication with the swing arm to detect movement from the engaged position to the released position (Figs. 1-2, Figs. 6-11, and Column 4 lines 4-54, where there is a switch sensor 53/57/63 in operational communication with the swing arm 74 to detect movement from the engaged position to the released position); a buzzer coupled to the pivot arm, the buzzer being in operational communication with the switch sensor to create an audial alarm when the switch sensor is activated (Figs. 1-2, Figs. 6-11, and Column 4 lines 4-54, where there is a buzzer 54 in operational communication with the switch sensor 53/57/63 to create an audial alarm when the switch sensor 53/57/63 is activated); a logic module coupled to the housing and being in operational communication with the switch sensor and the buzzer (Figs. 1-2, Figs. 6-11, and Column 4 lines 4-54, where there is a logic module 81 (see Fig. 11) which is at least coupled to the housing 28 and in operational communication with the switch sensor 53/57/63 and the buzzer 54); and a battery coupled to the housing, the battery being coupled within the housing cavity and being in operational communication with the switch sensor, the buzzer, and the logic module (Figs. 1-2, Figs. 6-11, and Column 4 lines 4-54, where there is a battery 82 which is coupled within the cavity of the housing 28 and in operational communication with the switch sensor 53/57/63, the buzzer 54, and the logic module 81 (see Fig. 11)); the swing arm is secured in the engaged position until the fishing line is pulled downwards to release the swing arm and activate an alert (Figs. 1-2, Fig. 6, and Column 4 lines 33-36, where the swing arm 74 is secured via friction in the engaged position between members 63 and 57). However, Michaels fails to teach or suggest the housing left side having a housing cavity extending towards the housing right side; the logic module being coupled within the housing cavity; the housing top side having a rod aperture extending through the housing top side, the rod aperture being configured to secure a handle of a fishing rod; a plurality of magnets coupled to the pivot arm, the plurality of magnets being coupled to the arm bottom side; a ferrous strip coupled to the swing arm, the ferrous strip being coupled to the upper side and being selectively engageable with the plurality of magnets to secure the swing arm in the engaged position; the housing back side having a pair of mounting apertures, wherein the mounting apertures are configured to receive hardware to mount the housing to a wall of an ice fishing house without interfering with a position of the fishing rod when the handle of the fishing rod is inserted into the rod aperture. It would not have been obvious to modify Michaels to have all of the aforementioned limitations which are disclosed in the applicant’s invention, as recited in the claims.
The further prior art of record, Roberts (U.S. Pat. 4506257), teaches the housing left side having a housing cavity extending towards the housing right side (Figs. 1 and 7, where the housing has a cavity accessible through door 14 extending towards the housing right side); the logic module being coupled within the housing cavity (Figs. 1-4, where the logic module (see Fig. 2) is coupled within the housing cavity (accessible through door 14)). However, Roberts fails to teach or suggest the housing top side having a rod aperture extending through the housing top side, the rod aperture being configured to secure a handle of a fishing rod; a plurality of magnets coupled to the pivot arm, the plurality of magnets being coupled to the arm bottom side; a ferrous strip coupled to the swing arm, the ferrous strip being coupled to the upper side and being selectively engageable with the plurality of magnets to secure the swing arm in the engaged position; the housing back side having a pair of mounting apertures, wherein the mounting apertures are configured to receive hardware to mount the housing to a wall of an ice fishing house without interfering with a position of the fishing rod when the handle of the fishing rod is inserted into the rod aperture. Michaels as modified by Roberts fail to cure all of the deficiencies of Michaels noted above.
The further prior art of record, Robinson (U.S. Pat. 4213264), teaches the housing top side having a rod aperture extending through the housing top side, the rod aperture being configured to secure a handle of a fishing rod (Figs. 1-2, where the rod aperture (aperture defined by elements 8 and 9) extends into the housing and is configured to secure a handle of a fishing rod (see Fig. 1)). However, Robinson fails to teach or suggest a plurality of magnets coupled to the pivot arm, the plurality of magnets being coupled to the arm bottom side; a ferrous strip coupled to the swing arm, the ferrous strip being coupled to the upper side and being selectively engageable with the plurality of magnets to secure the swing arm in the engaged position; the housing back side having a pair of mounting apertures, wherein the mounting apertures are configured to receive hardware to mount the housing to a wall of an ice fishing house without interfering with a position of the fishing rod when the handle of the fishing rod is inserted into the rod aperture. Michaels as modified by Roberts and Robinson fail to cure all of the deficiencies of Michaels noted above.
The further prior art of record, Keller (U.S. Pat. 7739827), teaches the device has a pair of mounting apertures (Figs. 5-7, where there is a pair of mounting apertures on plate 201), wherein the mounting apertures are configured to receive hardware to mount the device to a wall of an ice fishing house without interfering with a position of the fishing rod when the handle of the fishing rod is inserted into the rod aperture (Figs. 5-7, where the pair of mounting apertures on plate 201 is at least facing away from the rod aperture 204 and where the mounting apertures on plate 201 are at least configured to receive hardware to mount the device to a wall of an ice fishing house (Column 3 lines 30-35 and Fig. 5, where the device is attached to the wall of an ice fishing house) without interfering with a position of the fishing rod when the handle of the fishing rod is inserted into the rod aperture 204). However, Keller fails to teach or suggest a plurality of magnets coupled to the pivot arm, the plurality of magnets being coupled to the arm bottom side; a ferrous strip coupled to the swing arm, the ferrous strip being coupled to the upper side and being selectively engageable with the plurality of magnets to secure the swing arm in the engaged position. Michaels as modified by Roberts, Robinson, and Keller fail to cure all of the deficiencies of Michaels noted above.
The further prior art of record, Bryzek (U.S. Pat. 9894891), teaches the use of magnets to set a fishing alert system in an engaged position (Fig. 2 and Column 3 lines 4-19, where a magnetic element 14 of the fishing alert system is attached to the magnet 13 to set the fishing alert system in an engaged position and where tension on the fishing line pulls apart the magnetic attraction between elements 14 and 13 to activate the fishing alert system). However, Bryzek fails to teach or suggest a plurality of magnets coupled to the pivot arm, the plurality of magnets being coupled to the arm bottom side; a ferrous strip coupled to the swing arm, the ferrous strip being coupled to the upper side and being selectively engageable with the plurality of magnets to secure the swing arm in the engaged position. Michaels as modified by Roberts, Robinson, Keller, and Bryzek fail to cure all of the deficiencies of Michaels noted above.
Additionally, with regard to claim 11, Hartsock (U.S. Pat. 10412943) teaches a plurality of LED lights coupled to the housing (Column 7 line 1-12 and Figs. 6-7, where the housing has a plurality of LED lights 140/145 coupled to it). However, Hartsock fails to teach or suggest both a plurality of first LED lights coupled within the channel and a plurality of second LED lights coupled to the housing, the second LED lights being coupled to the housing bottom side. Therefore, Michaels as modified by Hartsock fails to disclose the aforementioned limitations of claim 11.
In conclusion, the prior art of record fails to teach or suggest a fishing rod holder alert apparatus having “a plurality of magnets coupled to the pivot arm, the plurality of magnets being coupled to the arm bottom side” and “a ferrous strip coupled to the swing arm, the ferrous strip being coupled to the upper side and being selectively engageable with the plurality of magnets to secure the swing arm in the engaged position”, as disclosed by Applicant’s claim 1. Additionally, the prior art of record fails to teach or suggest a fishing rod holder alert apparatus also having “a plurality of first LED lights coupled within the channel” and “a plurality of second LED lights coupled to the housing, the second LED lights being coupled to the housing bottom side”, as disclosed by Applicant’s claim 11. Within the scope of the Applicant’s claims, it would be undue hindsight reconstruction and rebuilding of the Applicant’s invention to modify Michaels, Roberts, Robinson, Keller, Bryzek or Hartsock to have the aforementioned limitations, since there is no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to the applicant's disclosure as it pertains to the current state of the art of fishing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647